Citation Nr: 0534475	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-18 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, from a 
July 2002 rating decision that denied service connection for 
carpal tunnel syndrome.  The case was thereafter transferred 
to the RO in Waco, Texas, which in a December 2004 rating 
decision denied reopening a claim for service connection for 
a low back disability and denied service connection for a 
psychiatric disorder.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Review of the record discloses that the veteran filed a 
Social Security Administration (SSA) disability claim.  These 
records should be obtained on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Additionally, the record shows that the veteran is receiving 
ongoing treatment at the Shreveport VA facility.  As the case 
must be remanded for the foregoing reason, any updated VA 
records should be obtained on remand.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 
341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran has also reported seeing a psychologist in 
California, and these record should be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
outstanding medical records from the 
Shreveport VA facility, dated since August 
2004.  

2.  Make arrangements to obtain the 
veteran's treatment records from his 
psychologist in California.  

3.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that was 
used in considering the veteran's claim 
for disability benefits.

4.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative, 
if any, should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to comply with due process considerations 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


